DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 03/07/2022.
Claims 1, 8 and 15 have been amended.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant's arguments filed 03/07/2022, with respect to the rejection of the pending claims under 35 U.S.C. §103 have been fully considered.
Applicant argues that “…the roaming information of Yamaguchi does not correspond to ‘an alert-prerequisite device state monitored by the previous edge device based on an alert definition that specifies a plurality of alert-prerequisite states,’ as recited in amended claim 1.” (Arg./Rem., Pages 9-10)
Examiner, in current rejection, relies on Zhou to teach this amended limitation, see newly crafted rejection, infra.  
Applicant further argues that “…comparing previous data to a historical set of data in Zafar does not ‘trigger an alert corresponding to the alert definition based on ... the alert-prerequisite device state monitored by the previous edge device, and the device data monitored by the edge device,’ as recited in amended claim 1.” (Arg./Rem., Page 10)
Examiner respectfully disagrees. Zafar teaches alarms and/or notifications are generated in response to data values outside a predetermined range. …when the sensor registers data that are outside the predetermined range, an alarm signal is generated [¶ 0209] …alarm and/or notification is generated when detect anomalous event based on an algorithm applied on previous data set [i.e., prerequisite state] and current data set [i.e. data monitored by the edge device] [¶¶ 0230-0231, 0236]. Therefore, it would be appreciated that Zafar triggers an alert based on analyze previous data and current data and in response to detect data values outside a predetermined range [i.e. alert definition].   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-8, 10, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0085229 (Yamaguchi) in view of US 2018/0145895 (Zhou et al.), further in view of  US 2021/0003429 (Zafar et al.).

Regarding Claim 1, Yamaguchi teaches a system, comprising: at least one computing device; and program instructions stored in at least one memory of the at least one computing device, wherein the instructions, when executed by at least one processor, cause the at least one computing device to at least ([⁋ 0079]):
determine, by an edge device, that a device has connected to a network through the edge device ([Fig. 2, ⁋ 0068], second GW unit 232 [e.g., edge device] judges that access request, to access the content server 24 in the Internet 22 via the mobile communication network 21, received from the mobile user terminal 20. [Fig. 4, ⁋ 0081], the access request is detected (Step S40: Y));
monitor, by the edge device, device data for the device ([Fig. 4, ⁋ 0081] when the access request is detected, the service management information 32 [e.g., device data for the device] is searched using the user terminal ID 33);
transmit, by the edge device, at least one join message that indicates the device has connected to the network, and comprises a device identifier of the device ([Fig. 4, ⁋ 0086] when the user terminal ID 33 of the mobile user terminal 20 issuing the access request is not yet registered in the service management information 32, an inquiry message [e.g., join message] including the GWID 31 and the user terminal ID 33 [e.g., a device identifier of the device] for identifying the mobile user terminal 20 issuing the access request is transmitted to another GW unit previously set as an inquiry destination);
receive, by the edge device, inherited device data inherited from a previous edge device, wherein the device was previously monitored by the previous edge device ([Fig. 4, ⁋ 0086] when a response corresponding to the inquiry message transmitted in Step S48 is received from another GW unit [e.g., previous edge device] (Step S49: Y), roaming information [e.g., inherited device data] is received from a responding GW unit (Step S50). The roaming information includes the GWID 31 of the responding GW unit, the user terminal ID 33 and the service ID 34 together with work information which is temporarily stored and which is necessary to provide the content service via the responding GW unit. The GW unit receiving the roaming information registers the user terminal ID 33 and the service ID 34 included in the roaming information as the service management information 32 of the GW unit (Step S51); and
While, Yamaguchi teaches, receiving inherited roaming information, however, Yamaguchi does not explicitly teach, but Zhou teaches inherited device alert data, wherein the inherited device alert data comprises an alert-prerequisite device state monitored based on an alert definition that specifies a plurality of alert-prerequisite device states ([¶ 0014], an edge device in the edge wireless network starts monitoring a parameter associated with the alert condition, and calculating the alert condition relative to that edge device based on one or more parameters monitored by the edge device. Monitoring can occur at a pre-determined time interval or in response to particular events. When the monitored parameter satisfies (e.g., matches, exceeds, or falls below) a pre-determined limit or value, a different parameter associated with the alert condition may need to be monitored for a complete and accurate calculation or prediction of the alert condition based on a defined edge condition logic… triggers the another edge device to start monitoring the different parameter. [¶ 0019], measurement parameters including parameter identity, parameter name (e.g., temperature), unit of measurement (e.g., Celsius), normal condition, warning condition, and fatal condition, and others. [¶ 0021], alert condition [i.e., alert definition] stores the information relating to particular alert conditions, including alert condition identifiers, a name of the alert condition, and alert condition details, such as particular logical requirements for various alerts to be present. [¶ 0040 ], edge 124 starts monitoring one or more parameters associated with an alert condition and calculating a condition of the monitored parameters at a pre-determined time interval or in response to particular events. When the monitored parameter exceeds a pre-determined limit, a different parameter associated with the alert condition may need to be monitored for accurately calculating or predicting the alert condition. As a result, the edge 124 identifies, for example, edge 144, and triggers the edge 144 to initialize and start monitoring the different parameter).
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Zhou's system of transmitting alert condition to a second edge device to monitor a parameter with Yamaguchi teaching of keep providing service after obtaining the existing information from a previous Gateway because it would have allowed for application of a known technique for improvement to yield the predictable result of utilizing monitoring information from one edge device keep monitoring the parameter to determine a alert condition based on the alert condition, without the requiring significant modifications to the Yamaguchi disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.
Yamaguchi in view of Zhou do not explicitly teach, however, Zafar teaches trigger an alert corresponding to the alert definition based on the plurality of alert-prerequisite states ([0209], alarms and/or notifications are generated in response to data values outside a predetermined range. …when the sensor registers data that are outside the predetermined range, an alarm signal is generated), the plurality of alert-prerequisite states comprising: the alert-prerequisite device state monitored by the previous edge device and the device data monitored by the edge device [⁋ 0230], …data collected are transferred to the gateway 102, where the data are analyzed. The data analyzed to determine the presence of an anomaly comprise data corresponding to any environmental variable. [⁋ 0231], previous data collected is stored on the gateway 102. These previous data comprise a historical data set. …an algorithm is applied to this historical data set to generate one or more predicted data values [i.e., the alert-prerequisite device state]. …a current data set [e.g., device data monitored by the edge device]  is received by the gateway 102 and the current data set is compared to the predicted data values. If the differential between the predicted data values and the current data is higher than a predetermined threshold value, then the algorithm will register an anomalous event and/or a probability that an anomalous event is occurring. [⁋ 0236], an alarm and/or notification is generated when the system registers an anomalous event … the alarm and/or notification is generated in the gateway 102).
A person having ordinary skill in the art before the effective filing date of the claimed invention would have incorporated the Zafar’s teaching of  generate an alarm or notification by the gateway, when detect an anomalous event based on the historical data set and current data set with Yamaguchi teaching of keep providing service after obtaining the existing information from a previous Gateway and Zhou's system of transmitting alert condition to a second edge device to monitor a parameter, because it would have allowed for application of a known technique for improvement to yield the predictable result of utilizing historical data set and current data set to detect an alert condition and trigger an alert, without the requiring significant modifications to the Yamaguchi disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 3, Yamaguchi teaches the system of claim 1, wherein a temporary pending status is updated to a monitored status in response to an inherited alert state being received from the previous edge device ([⁋ 0068] When the second GW unit 23.sub.2 judges that access request received from the mobile user terminal is an access request that no content service is received [e.g., a temporary pending  status] by the second GW unit, the second GW unit inquires to another GW unit [e.g., the previous edge device] previously set as an inquiry destination about an existence of information necessary to keep content services which are already provided. Then, when roaming information [e.g., an inherited alert state] as information necessary to keep already provided content services is obtained from the GW unit which responds, it is kept to provide content services [e.g., updated to a monitored status] from the content server 24 that is an access request destination via the second GW unit using the roaming information. Form aforementioned teachings of Yamaguchi, it would have been appreciated that the temporary pending access request of content service is updated  in response to obtain the roaming information as information necessary to keep already provided content services from the previous GW).

Regarding Claim 6, Yamaguchi teaches the system of claim 1, wherein the inherited device alert data comprises: at least one alert definition for the device, and inherited alert state data for the device ([⁋ 0068], roaming information  as information necessary to keep already provided content services is obtained from the GW unit which responds. [⁋ 0073] The service management information [e.g., alert definition]  includes user terminal ID for identifying the mobile user terminal and service ID for identifying the content services provided from the content server to the mobile user terminal [⁋ 0078], corresponding service management information is returned together with the roaming information necessary [e.g., inherited alert state data] for maintaining to provide the content services. Then, the content services are continuously provided to the mobile user terminal issuing the access request using the received service management information and the received roaming information. Thus, given the broadest reasonable interpretation, Examiner interpreted the roaming information [e.g., inherited device alert data] comprises: service management information [e.g., alert definition] which defined the service ID for identifying the content service provided and necessary roaming information [e.g.,  inherited alert state data]).

Regarding Claim 7, Yamaguchi teaches the system of claim 1, wherein the at least one join message comprises an identifier of the edge device ([Fig. 4, ⁋ 0086] when the user terminal ID 33 of the mobile user terminal 20 issuing the access request is not yet registered in the service management information 32, an inquiry message [e.g., join message] including the GWID 31 [e.g., identifier of the edge device]  and the user terminal ID 33).

Claim 8 is rejected under the same rationale as claims 1, since they recite similar subject matter. It is noted that the execution of the system of claim 1, is considered to perform a respective method of claim 8.

Claims 10, 13 and 14 are rejected under the same rationale as claims 3, 6 and 7, respectively.

Claim 15 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning. Yamaguchi further discloses control programs stored in a storage unit such as a ROM (Read Only Memory) executed by a CPU (Central Processing Unit) as required by the claim 15 [see, ⁋ 0079]).


Claims 17 and 20 are rejected under the same rationale as claims 3 and 6, respectively.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Zhou and Zafar further in view of US Patent No. 9144082 (Rubin et al.).

Regarding Claim 2, Yamaguchi in view of Zhou and Zafar do not explicitly teach the system of claim 1, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: store a temporary pending status in association with the device, wherein the device data received from the device is queued and unprocessed until the temporary pending status is updated
However, Rubin teaches store a temporary pending status in association with the device, wherein the device data received from the device is queued and unprocessed until the temporary pending status is updated ([C.18:L.6-35], When Handover Preparation phase is completed, …any downlink data [e.g., the device data] received by the source eNB for the UE forwarded to the target eNB, where it is queued until the UE connects at the target eNB. In handover execution phase the UE synchronizes to the signals transmitted by the target eNB and when this is done, the UE accesses the target eNB. In handover completion phase the SGW forwards downlink data to the target eNB. In summary, during handover preparation and execution phase, the target eNB [e.g. the edge device] queued the downlink data for the UE  and unprocessed the data until completion of the handover phase and received the updated downlink data from the SGW).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rubin with Yamaguchi, Zhou and Zafar, in order to keep data in a queue and unprocessed the data until data is synchronized and handover phase in completed, because it would have enabled the system to ensure all data are synchronized before processing.

Claims 9 and 16 are rejected under the same rationale as claim 2.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Zhou and Zafar further in view of US 2021/0367811 (Tanimoto).

Regarding Claim 4, Yamaguchi in view of Zhou and Zafar do not explicitly teach, however, Tanimoto teaches wherein the edge device is unable to directly communicate with the previous edge device and the at least one join message is relayed through a back-end evaluation service ([⁋ 0224] …if direct communication between the gateway devices is not possible due to setting of a firewall, a communication session between the two gateway devices may be established via the relay server 3. Thus, the relay server 3 may relay data transmission and reception between the two gateway devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tanimoto with Yamaguchi, Zhou and Zafar, in order to communicate with previous edge device through relay server, because it would have enabled the system an alternate way to communicate and relay data between two gateways [e.g., edge devices], if direct communication between the gateway devices is not possible.

Claims 11 and 18 are rejected under the same rationale as claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Zhou and Zafar further in view of CN 111767167 (Wang).

Regarding Claim 5, Yamaguchi in view of Zhou and Zafar do not explicitly teach, however, Wang teaches the system of claim 3, wherein the inherited device alert data is received from a back-end evaluation service ([Page 4-5, Fig. 2, Step S110, S140]…before performing gateway data migration, first gateway device may back up configured gateway data and user need to migrate the gateway data  configured by the first Gateway to a second gateway. …responding to the migration instruction, and sending a pause instruction to the first gateway device. … after sending the pause instruction to the first gateway device, the server [e.g., a back-end evaluation service] may read the gateway data backed up by the first gateway device, and send the first configuration instruction and the gateway data to the second gateway device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang with Yamaguchi, Zhou and Zafar, in order to receive previous data, backed up by a first gateway, through a server, because it would have enabled the system an alternate way to migrate data to a second gateway, if second gateway cannot directly communicate with the first gateway.

Claims 12 and 19 are rejected under the same rationale as claim 5.
 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The examiner has additionally cited the following references on the PTO-892:
WO2016085456A1 (Nguyen et al.): Nguyen teaches user equipment transmit a file to cloud service via a first access point …user may successfully transmit some portion of the file via the first access point …equipment move out of range of the first access point  and enter the coverage area of a second access point …user equipment re-establish connection via the second access point and can resume the transfer where it left off by reviewing transfer status information at user equipment and then (based on that review) querying the wireless access point and/or cloud service [¶¶ 0026-0027]. transfer status information may indicate the status of the data transmission, so that service can initiate resumption of the transmission from an appropriate point, such as after the last successfully received transmission [¶¶ 0028]
US 20120155364 (Kim et al.) Kim teaches UE 210 may receive an multimedia broadcast and multicast service (MBMS) service from a first eNB. ...the UE 210 may establish a connection with the second eNB. …the UE 210 may transmit information associated with the service that the UE 210 is currently receiving, by for MBMS counting, including the information in the handover completion message, In operation S530, when the received handover completion message includes the MBMS selected services information, the second eNB may extract the MBMS selected services information from the handover completion message …In operation S550, the UE 210 may receive an MBMS service from the second eNB  [Fig. 5, ¶¶ 0101-0118],
Therefore, transferring current processing status from one device/node to another device/node and keep processing the data based on the previous processed data is well-known in the art as evidenced by the cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448                                                                                                                                                                                              
/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448